         Case 1:21-mj-00460-RMM Document 9 Filed 06/17/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :            Case No. 1:21-mj-00460
                                    :
KEVIN DOUGLAS CREEK,                :            Chief Judge Beryl A. Howell
                                    :
        Defendant.                  :            Magistrate Judge Robin M. Merriweather
                                    :
____________________________________:

       The United States of America, through the undersigned, does not object to the Defendant’s

Motion for Revocation of the Detention Order imposed by the magistrate judge in the Northern

District of Georgia. Based on the defendant’s law-abiding conduct after January 6th, his lack of

criminal history, and his significant cooperation with law enforcement, the United States submits

its position that conditions can be fashioned to reasonably assure the defendant’s appearance and

effectively assure the safety of the community. 18 U.S.C. § 3142.

                                      Respectfully submitted,

                                      CHANNING D. PHILLIPS
                                      ACTING UNITED STATES ATTORNEY

                                      /s/ JACOB J. STRAIN___________________
                                      JACOB J. STRAIN
                                      Utah Bar No. 12680
                                      Assistant United States Attorney
                                      U.S. Attorney’s Office for the District of Columbia
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
